Citation Nr: 1535040	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  14-28 786	)	DATE
	)
	)

Received from the Department of Veterans Affairs 
Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than July 18, 2007, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial 100 percent rating for PTSD prior to May 26, 2009.


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1986 to September 1989, September 2001 to September 2002, and from February 2003 to August 2003.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).  Jurisdiction of the appeal was subsequently transferred to the San Juan, Puerto Rico, RO.

The issues have been recharacterized to comport with the evidence of record.

The appeal has been advanced on the Board's docket.  38 C.F.R. § 20.900(c) (2015).


FINDINGS OF FACT

1.  The Veteran was separated from active service on August 26, 2003.

2.  On May 19, 2004, the Veteran filed a claim of service connection for a psychiatric disability, the scope of which included PTSD.

3.  PTSD has been productive of total social and occupational impairment.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an effective date of August 27, 2003, for the award of service connection for PTSD, have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for entitlement to an initial 100 percent rating for PTSD from August 27, 2003 to May 26, 2009, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's PTSD is currently rated 30 percent disabling from July 18, 2007, and 100 percent disabling from May 26, 2009.

The Veteran seeks a 100 percent rating for PTSD effective August 27, 2003.

By the decision below, the Board grants (i) an effective date of August 27, 2003, for the award of service connection for PTSD and (ii) an initial 100 percent rating for PTSD.  As this decision represents a full grant of the benefits sought, the Veteran will not prejudiced by the Board's decision without agency of original jurisdiction consideration of entitlement to an initial rating in light of the earlier effective date in the first instance.

An Earlier Effective Date for Service Connection

Generally, except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

The effective date of an original award of direct service connection is the day following separation from active service or the date entitlement arose if the claim is received within one year after separation from service; otherwise, date of receipt of claim, or date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).

The essential elements for any claim, whether formal or informal, are "(1) an intent to apply for benefits, (2) an identification of the benefits sought, and (3) a communication in writing."  Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009).

The Veteran was separated from active service on August 26, 2003.  Thus, August 27, 2003 is potentially an effective date for the award of disability compensation if a claim was filed within a year of separation and remains pending on appeal.

On May 19, 2004, the Veteran filed an application for benefits that included a claim of service connection for a psychiatric disorder, to include anxiety with depressive features and PTSD.  In September 2004, the RO denied the Veteran's claim.  Within one year of notice of the decision, the Veteran filed a notice of disagreement (NOD) on November 22, 2004.  A January 2005 deferred rating decision noted that the NOD had been filed.  However, the RO did not issue a statement of the case (SOC) in response to the November 2004 NOD.  

Subsequently, there were several pieces of correspondence from the Veteran pertaining to psychiatric disorders, including PTSD.  In April 2010, the RO granted service connection for PTSD, effective May 26, 2009.  In December 2010, the RO granted an effective date of July 18, 2007, for service connection for PTSD, the date of which was determined to be a claim to reopen entitlement to service connection for PTSD.

In view of this procedure and evidence, the Board finds that August 27, 2003, is the earliest effective date warranted for the grant of service connection for PTSD.  The rationale is that the May 19, 2004, claim for a psychiatric disability was received within one year after separation from active service on August 26, 2003.  See 38 C.F.R. § 3.400(b)(2)(i).  Moreover, the RO's failure to furnish a SOC upon the proper filing of the November 2004 NOD prevented the underlying September 2004 RO decision from becoming final.  See Tablazon v. Brown, 8 Vet. App. 359, 361 (1995) (because the VA did not furnish the Veteran with an SOC, he was not able to file a formal appeal with the Board and the rating decision did not become final).  See also Ingram v. Nicholson, 21 Vet. App. 232, 254 (2007) (the appellant can argue than an earlier claim for the benefits should be considered part of the same claim stream that eventually resulted in the award of benefits for the purpose of establishing the effective date).

Thus, the earlier claim of May 19, 2004, is considered as part of the same claim stream that is currently pending on appeal.  Therefore, August 27, 2003 is the proper effective date as it is the day after separation from active service.  As this is the earliest possible effective date, no earlier effective date is permissible, and this is a full grant of benefits as to this issue.  See 38 C.F.R. § 3.400(b)(2)(i).

An Initial Increased Rating

After considering the evidence of record under the applicable laws and regulations, the Board resolves reasonable doubt in favor of the Veteran and finds that an initial 100 percent rating for PTSD is appropriate prior to May 26, 2009; that is, since the new award of service connection of August 27, 2003.

The Veteran's PTSD has been rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).  According to 38 C.F.R. § 4.126(a), a mental disorder shall be rated "based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination."  38 C.F.R. § 4.126(a) (2015).

Under Diagnostic Code 9411, a 100 percent evaluation is warranted if evidence shows total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002); see also Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (Fed. Cir. 2013) (explaining that the symptoms that could give rise to a given rating are those in like kind, i.e., of similar duration, severity, and frequency, to those provided in the non-exhaustive lists).

During active duty, the Veteran handled a number of badly injured soldiers as a mortician.  See, e.g., DD Form 214.  Following separation from service in August 2003, the Veteran began working as a prison guard.  Before long, he began to experience severe psychiatric symptoms.  For example, he reported frequent visual and auditory hallucinations of the dead bodies he handled in service and his coworkers reported seeing him stare at soda machines.  See, e.g., VA psychiatric consultation (April 6, 2004).

In January 2004, he was admitted to an inpatient mental health facility.  See, e.g., VA psychiatric progress note (January 23, 2004).  Treatment records show that he was crying most of the time, depressed, and vocalizing suicidal ideation with structured plan of execution; his GAF score was 30.  See VA psychiatric progress note (January 15, 2004).  Upon discharge from treatment, the Veteran was anxious and fearful of being alone, but insisted upon returning to work.  See VA psychiatric progress note (January 23, 2004).  Within a few days, the Veteran, his healthcare providers, and his employer determined that he was not emotionally stable to continue working.  See, e.g., Psychotherapeutic Institute of Puerto Rico, progress note (February 9, 2004); Commonwealth of Puerto Rico, Correction Administration, Office of Human Resources (March 10, 2010).  He has been unemployed since April 2004.  See, e.g., Income Net worth and employment statement (June 23, 2006).

In March 2004, the Veteran was admitted to a second inpatient mental health facility after attempting suicide and presenting depressive mood, aggression, isolation, desolation, intolerance, insomnia, apathy, visual and auditory hallucinations, poor control of impulses, and anxiety.  See MEMSI, mental health treatment record (March 21, 2004).  In April 2004, more than one treating psychiatrist recommended that the Veteran refrain from working because of his psychiatric disorder.  See Psychotherapeutic Institute of Puerto Rico, progress note (April 6, 2004); Dr. Maria Rodrigues (April 22, 2004).  By June 2004, the Veteran's condition continued to decline: he would not go outside the home, he kept all windows and doors closed, he was deemed incompetent to handle funds, and he needed assistance with activities of daily living.  See Dr. Caro, psychiatric evaluation (June 21, 2004).  Throughout 2004, VA, private, and Social Security Administration (SSA) treatment records show a continuation of severe symptoms including frequent, dangerous visual and auditory hallucinations, irritability, sleep impairment, crying spells, depression, and isolation.  See id.; VA progress note (August 27, 2004); SSA, mental residual functional capacity assessment & psychiatric review technique (September 1, 2004).

In 2005, the Veteran demonstrated a continuation of symptoms noted in 2004, with the addition of physical manifestations such as constant leg movements and speech impairment "giving the impression that he was mentally retarded."  See, e.g., VA psychiatric progress note (September 20, 2005).  His GAF was no higher than 53.

In 2006, the Veteran's wife moved out of the home because he was overly aggressive toward her and refused to take his medications.  See VA psychiatric progress note (April 28, 2006).  Throughout 2006 and 2007, treatment records show improvements with hallucinations, anxiety, and depression, but they also demonstrate an decline in the Veteran's overall psychiatric disability picture: he was socially isolated, he presented poor hygiene, his speech was illogical, and his attention span was very short.  See VA psychiatric progress notes (July 7, 2006, January 19, 2007).  GAF scores ranged from 45 to 50. See VA psychiatric progress notes (April 28, 2006, November 13, 2006).  In June 2007, the SSA determined that the Veteran had been disabled since March 2004 due to his psychiatric disorder.  See SSA, Determination (June 15, 2007).

Throughout 2009, psychiatric treatment records show a progressive continuation of the symptoms noted is previous years, namely, that the Veteran frequently saw and heard dead people; that he was socially isolated and poorly motivated to do anything; that he had problems communicating and involuntary movements, and that his wife managed all of his medications.  GAF scores ranged from 40 to 45.  See VA psychiatric progress notes (January 2, 2009; March 6, 2009); Medical Psychiatric Report (April 23, 2009).

The Board finds that the Veteran has consistently manifested symptoms "of the kind enumerated in the regulation" in terms of "severity, frequency, or duration" required in order to warrant a 100 percent rating throughout the pendency of the appeal.  See Vazquez-Claudio, 713 F.3d at 117.  Critically, multiple medical professionals determined that the Veteran's psychiatric disorder prevents him from working.  See Psychotherapeutic Institute of Puerto Rico, progress note (February 9, 2004; April 6, 2004);  Dr. Maria Rodrigues, (April 22, 2004).  Additionally, he has been unable to manage his funds and medication and required help with his activities of daily living.  See Dr. Caro, psychiatric evaluation, (June 21, 2004); VA psychiatric progress notes (January 2, 2009; March 6, 2009); Medical Psychiatric Report (April 23, 2009).  And his GAF scores, which have generally ranged from 30 to 50, are demonstrative of his influential hallucinations, seriously impaired communication, and inability to function in almost all areas.  There is little doubt that the Veteran's psychiatric disorder has been productive of total occupational and social impairment during the pendency of the appeal.  See 38 C.F.R. §§ 4.7, 38 C.F.R. § 4.130, Diagnostic Code 9411.  To the extent there is reasonable doubt, it is resolved in his favor.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  Accordingly, an initial 100 percent rating for PTSD is warranted prior to May 26, 2009.

In sum, a 100 percent rating for PTSD is warranted from August 27, 2003, the newly assigned effective date for service connection for PTSD, to May 26, 2009, the effective date of the Veteran's previously assigned 100 percent disability rating for PTSD.



ORDER

An effective date of August 27, 2003, for the award of service connection for PTSD is granted.

An initial 100 percent rating for PTSD from August 27, 2003, to May 26, 2009, is granted, subject to the applicable regulations concerning the payment of monetary benefits.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


